76 F.3d 371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bruce CALDWELL, Plaintiff-Appellant,v.Thomas C. RUFFINO, Director of West Tennessee DetentionFacility;  Franklin Freeman, Secretary of North CarolinaDepartment of Correction;  Michael Easley, Attorney Generalof North Carolina;  James Hunt, Governor of North Carolina,Defendants-Appellees.
No. 95-7333.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Feb. 1, 1996.

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Caldwell v. Ruffino, No. CA-95-431-5-BR (E.D.N.C. Aug. 9, 1995).


2
Because Appellant has failed to demonstrate the requisite extraordinary circumstances, we also deny his motion for appointment of counsel.  See Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir.1984).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED